per curiam:
Plaintiff, appearing pro se, brings this action for monetary damages arising out of his employment by the United States Army Air Force. He alleges violation of his "Constitutional Guarantee” in his court-martial. Defendant has moved to dismiss on the ground that the claim is barred by the statute of limitations. Without oral argument, we grant defendant’s motion.
Plaintiff enlisted in the Army Air Force on March 11, 1942. The actions of which he complains took place in the fall of 1942. They could not in any case have occurred after May 27, 1943, when he was discharged. Even assuming (which we do not) the plaintiff has stated a claim within this court’s subject-matter jurisdiction,' our jurisdiction is *717also limited by a 6-year statute of limitations. 28 U.S.C. §2501. Regardless of whether plaintiffs cause of action is taken to have accrued at the time of the court-martial in 1942 or upon discharge in 1943, the cause of action is clearly time-barred.
it is therefore ordered that defendant’s motion to dismiss is granted and the petition is dismissed.